Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims domestic priority under 35 USC 119e to provisional application filed on 08/01/2019.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 08/03/2020, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 08/03/2020.

Drawings
6.    Applicant’s drawings filed on 08/03/2020 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 08/03/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

Reasons for Allowance
10.	Claims 1-26 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No 20190392179 discloses on paragraph 0020 “In accordance with some embodiments of the present teaching, a PUF generator is disclosed. The PUF generator includes a PUF cell array, a PUF control circuit and a reset circuit. The PUF cell array comprises a plurality of bit cells. The PUF control circuit is configured to access the plurality of bit cells and generate a PUF signature based on logical states of the plurality of bit cells. The reset circuit is configured to set the plurality of bit cells to their initialization data based on their initial logical states upon an indication of a voltage tempering event of a supply voltage of the PUF cell array. The 

U.S. Patent No. 10/164640 Col. 2 Lines 19-56 “A physically unclonable function (PUF) generator is generally used for authentication and secret key storage without requiring secure electrically erasable programmable read-only memory (EEPROMs) and/or other expensive hardware (e.g., battery-backed static random-access memory). Instead of storing a key in a digital memory, a PUF generator derives a key based its unique physical characteristics caused by inherent process variations to differentiate itself from others that are produced even from a same fabrication process. Generally, such key is referred to as a "PUF signature". Variations in a number of parameters can be used to define such a signature such as, for example, gate delay, threshold voltage, power-on state of a SRAM-based device, and/or any of a variety of physical characteristics of an IC. Furthermore, a charge decay (e.g., discharge process) can be also used as a PUF signature, which is typically used in DRAM-based PUF generators. In the present disclosure, a circuit and method using a decay-based CMOS pseudo-DRAM PUF generator comprising a plurality of PUF cells, wherein each of the plurality of bit cells comprises at least two inverters, a floating capacitor and at least two dynamic nodes to generate a PUF signature are presented. Inherent process variations lead to By continuously monitoring the discharge behavior and comparing a voltage value on the second dynamic node through a second inverter at a particular sampling time to a trigger point, an output logic "0" or "1" can be determined for a corresponding bit cell. In one embodiment, when half of the total number (e.g., N) of bit cells in a PUF generator are flipped (i.e., switched from 1 to 0), a PUF signature, an N-bit binary sequence of logic states of all PUF cells at the sampling time, can be obtained.

U.S. Publication No. 20190165938 paragraph 0019 “In some embodiments, the PUF generator 100 comprises a plurality of PUF cells 103 (e.g., 103-1, 103-2, . . . and 103-N) and a finite state machine (FSM) 120, wherein the FSM 120 comprises a plurality of dynamic flip-flop circuits (DFF) 104, a population counter (Popcount), and an evaluation logic circuit. The plurality of PUF cells 103 are respectively coupled between a first bus 101 and a second bus 102, wherein the first bus 101 has a voltage level of Vcc and the second bus 102 is to charge so as to write "1" to the plurality of PUF cells 103. Each of the plurality of PUF cells 103 comprises 2 NMOS transistors, in some embodiments, which will be further discussed in detail in FIG. 1B. The plurality of DFF 104 are respectively coupled to a third bus 110 at terminals CLK, a fourth bus 112 at terminals ENPR, and a fifth bus 106 at terminals EN. Output terminals of the plurality of 

U.S. Publication No. 20170206383 discloses on paragraph 0047 “FIG. 10 shows an illustrative embodiment of a biometric system. This system may be referred to as a biometric system, because the derived identifier or signature of the IC-substrate assembly may be regarded as a physical fingerprint of said assembly. In a challenge loop 1002 at least one challenge 1000 is applied and the resulting response is obtained by means of one or more sum-of-current measurement readings of the kind set forth. In each iteration of the loop, a set of driving electrodes (or challenge electrodes) may be stimulated 1004, and the sum of currents influenced by the conductive particles (implementing a PUF 1006) may be measured or sensed by receiving electrodes at 1008. The response obtained may exhibit a variation based on, for example, environmental effects. To make the response applicable for further evaluation it may have to undergo a feature extraction process 1014 that extracts a reliable set of identification features which are independent of said environmental impacts. The extracted feature may be a sum-of-currents reading that by pre-processing 1012 has been corrected for environmental impacts comprising, for instance, temperature, humidity and air pressure.”
U.S. Publication No. 20190363714 discloses on paragraph 0034 “The processing circuitry 109 may perform any suitable mathematical operation on the bits generated for each pair of resistors 103a-103g. In some embodiments, the average value of the digital voltage signals is calculated and the PUF value is based on the average. For example, an indication of the deviation from the average may be used to represent each of the resistor pairs 103a-103g used in the PUF value. In some embodiments, the processing circuitry 109 may compute a weighted sum of the digital voltage signals for each of the resistor pairs 103a-103g. The processing circuitry 109 may also generate the PUF value by computing any arbitrary function(s) on the digital voltage signals. It should be appreciated that the foregoing methods of combining voltage signal outputs are provided by way of non-limiting example and any suitable mathematical operation or combination of the voltage signal outputs may be utilized to generate a PUF value without departing from the scope of the present application.”

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-26 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses plurality of devices and receiving voltages from said devices, no one or two references anticipates or obviously suggest 
determine an average peak voltage for a different predefined group of the plurality of devices to provide a different summation value; and compare the first summation value to the different summation value and output a first response value that is defined as 1 if .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GARY S GRACIA/Primary Examiner, Art Unit 2491